                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF OHIO
                             EASTERN DIVISION

Gina M. Kennedy,

            Plaintiff,

     v.                                      Case No. 2:18-cv-649

Commissioner of
Social Security,

            Defendant.

                                OPINION AND ORDER
     Plaintiff Gina M. Kennedy brings this action under 42 U.S.C.
§§ 405(g) for review of the final decision of the Commissioner of
Social Security (“Commissioner”) denying her applications for
supplemental security income. Benefits were initially denied by an
administrative law judge (“ALJ”) in a decision issued on February
22, 2013.        Plaintiff appealed the decision to this court, see
Kennedy v. Comm’r of Soc. Sec., 2:14-cv-419 (S.D. Ohio), and the
case was remanded to the Commissioner for further consideration of
the opinion of the plaintiff’s treating physician, Charles Kratz,
M.D. The Appeals Counsel remanded the case to a different ALJ, who
held a hearing on July 10, 2015.                  In a decision rendered on
December    2,    2015,   the    ALJ    found     that   plaintiff    has    severe
impairments      consisting     of     obesity,    residuals   of    right    ankle
surgery, obstructive sleep apnea, depressive disorder, anxiety
disorder,     personality       disorder,       and   borderline     intellectual
functioning. PAGEID 856. Only the mental impairments are at issue
in this case.      The ALJ concluded that plaintiff has the residual
functional capacity (“RFC”) to perform a reduced range of light
work. The ALJ specified additional restrictions limiting plaintiff
to performing simple, repetitive tasks involving low stress with no
strict production quotas or fast pace and only routine work with
few changes in the work setting, with no contact with the public as
part of her job duties and only occasional contact with coworkers
and supervisors, and no tasks involving teamwork or requiring
close, over-the-shoulder, supervision. PAGEID 871. Relying on the
testimony of a vocational expert, the ALJ concluded that there are
jobs   which    plaintiff      can    perform   and     that     plaintiff   is   not
disabled.      PAGEID 878-79.
       This    matter    is    before   the     court      for   consideration    of
plaintiff’s July 15, 2019, objections to the July 1, 2019, report
and recommendation of the magistrate judge, recommending that the
decision of the Commissioner be affirmed.
I. Standard of Review
       If a party objects within the allotted time to a report and
recommendation, the court “shall make a de novo determination of
those portions of the report or specified proposed findings or
recommendations         to    which   objection       is    made.”      28   U.S.C.
§ 636(b)(1); see also Fed. R. Civ. P. 72(b).                      Upon review, the
court “may accept, reject, or modify, in whole or in part, the
findings or recommendations made by the magistrate judge.”                        28
U.S.C. § 636(b)(1).
       The court’s review “is limited to determining whether the
Commissioner’s decision ‘is supported by substantial evidence and
was made pursuant to proper legal standards.’”                   Ealy v. Comm’r of
Soc. Sec., 594 F.3d 504, 512 (6th Cir. 2010) (quoting Rogers v.
Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007)); see also,
42 U.S.C. § 405(g) (“The findings of the Commissioner of Social
Security as to any fact, if supported by substantial evidence,


                                         2
shall be conclusive.”).        “Substantial evidence exists when ‘a
reasonable mind could accept the evidence as adequate to support a
conclusion [and] ... presupposes that there is a zone of choice
within   which   the   decision-makers     can   go    either     way,     without
interference by the courts.’”         Blakley v. Comm’r of Soc. Sec., 581
F.3d 399, 406 (6th Cir. 2009)(internal citation omitted).                         A
reviewing court will affirm the Commissioner’s decision if it is
based on substantial evidence, even if substantial evidence would
also have supported the opposite conclusion. Gayheart v. Comm’r of
Soc. Sec., 710 F.3d 365, 376 (6th Cir. 2013).                         However, “‘a
decision   of    the   Commissioner    will   not     be    upheld      where   the
[Commissioner] fails to follow its own regulations and where that
error prejudices a claimant on the merits or deprives the claimant
of a substantial right.’” Rabbers v. Comm’r of Soc. Sec., 582 F.3d
647, 651 (6th Cir. 2009) (quoting Bowen v. Comm’r of Soc. Sec., 478
F.3d 742, 746 (6th Cir. 2007)).
II. Plaintiff’s Objections
     Plaintiff objects to the conclusion of the magistrate judge
that the ALJ’s decision was supported by substantial evidence.                   In
an unusually thorough decision, the ALJ discussed the evidence in
the record and explained the weight given to each of the medical
sources.   She also evaluated Dr. Kratz’s opinion in the context of
the entire record, recognizing that the expert opinions ranged from
plaintiff having slight or mild impairments to having extreme
functional   limitations.      PAGEID      863-64.         In   her    report   and
recommendation, the magistrate judge concluded that the ALJ’s
decision to deny benefits adequately explained the ALJ’s evaluation
of the opinion evidence and was supported by substantial evidence.


                                       3
The court agrees with the analysis of the magistrate judge.
     Although plaintiff argued below that the ALJ only referred to
some of the medical records, the ALJ need not discuss every piece
of evidence in the record for her decision to stand, see Thacker v.
Comm’r of Soc. Sec., 99 F.App’x 661, 665 (6th Cir. 2004), and the
failure to cite specific evidence does not indicate that it was not
considered, see Simons v. Barnhart, 114 F. App’x 727, 733 (6th Cir.
2004). The ALJ may also accomplish the goals of the “good reasons”
requirement by indirectly attacking the supportability of the
treating physician’s opinion or its consistency with other evidence
in the record.    Coldiron v. Comm’r of Soc. Sec., 391 F. App’x 435,
439-41 (6th Cir. 2010).       The ALJ’s detailed discussion of the
record    includes   references   to       evidence    both    supportive     and
nonsupportive of plaintiff’s disability claim, and is not one-
sided.    The ALJ also thoroughly explained how the medical opinions
that plaintiff has marked functional limitations were inconsistent
with other evidence.
     In   her   objections,   plaintiff       relies   on     the   records   and
opinions of her treating therapists, Physician’s Assistant Tracy
Detwiler and Therapist Ann Nash, and the opinions of Psychiatrist
Linda Griffith, M.D., and plaintiff’s family physician, Dr. Kratz.
In particular, plaintiff argues that the ALJ failed to adequately
address the fact that all of these providers opined that plaintiff
would miss five or more days of work per month due to her mental
impairments.    These opinions were offered by way of checkbox forms
which provided little explanation of how these providers concluded
that plaintiff’s mental impairments would result in her missing
five days of work per month.      The ALJ was not required to explain



                                       4
every piece of evidence in the record or to address each check mark
from the doctor’s opinion.            Bayes v. Comm’r of Soc. Sec., 757 F.
App’x 436, 445 (6th Cir. 2018).             In any event, the ALJ noted these
opinions and discussed extensively why she found them to be
entitled to little or no weight.
     In a form completed on October 1, 2012, Ms. Detwiler expressed
the opinion that plaintiff would likely miss five days of work per
month.     PAGEID 858, 1155-57.             On June 11, 2015, Ms. Detwiler
completed a similar form which was co-signed by Dr. Griffith.
PAGEID 865, 1357-59.      The ALJ observed that it was unclear how Dr.
Griffith concurred with Ms Detwiler’s assessment, as there was no
evidence that Dr. Griffith ever saw the plaintiff.                     PAGEID 865,
877. The ALJ agreed that the moderate limitations indicated by Ms.
Detwiler    appeared    likely,       but     that     the   marked    or   extreme
limitations    she     noted    overstated       the     degree   of    functional
limitation experienced by plaintiff. PAGEID 865. The ALJ referred
to Ms. Detwiler’s record on which she indicated that plaintiff was
“doing very well” in terms of her mental status.                       PAGEID 875
(citing Exhibit 50F).      The ALJ described plaintiff’s Consolidated
Care treatment records, including plaintiff’s treatment with Ms.
Detwiler, as showing no intensive treatment.                 The ALJ stated that
from 2013, plaintiff saw Ms. Detwiler periodically for medication
oversight, and that the mental status exams were largely normal
during these visits.           PAGEID 877.       The ALJ also discussed the
plaintiff’s   treatment        with   Ms.    Nash,   noting    specifically    her
opinion that plaintiff would likely miss five days of work per
month.   PAGEID 859.
     In support of her conclusion that the opinions of Ms. Detwiler
and Dr. Griffith were entitled to little weight, the ALJ cited

                                         5
records indicating that: 1) plaintiff displayed normal judgment and
insight and appropriate behavior and was doing well after breaking
up   with      her   boyfriend;        2)    plaintiff     participated    in    group
activities and exhibited no behavior problems at “A Friend’s
House,” a residential facility in Indiana where plaintiff lived
until she was discharged at her own request; 3) plaintiff led a
peer       support   group      in    2014   while     attending    programs    at   the
“Recovery Zone,” a certified peer support center operated by the
State of Ohio designed to assist those coping with mental illness
and addiction, and drove a van for that organization; 3) in a 2007
report (recognized by the ALJ as being in the remote past), Sudhir
Dubey, Psy.D stated that plaintiff had a Global Assessment of
Functioning (“GAF”) score of 71, that her mental functioning was
mildly impaired, and that her ability to relate to others was not
impaired;      4)    in   his    2011    report,       Sherwin   Kepes,   Ph.D.,     who
evaluated plaintiff when she was at A Friend’s House, opined that
plaintiff’s mental status was stable, that her symptoms were mild,
and that she socialized with others; 5) in a 2011 report, Joseph
Pressner, Ph.D., a state agency consultant, opined that plaintiff
would be able to perform unskilled tasks and could have superficial
contact with coworkers and supervisors;1 and 6) while participating
in   job     training     at    the    Bureau     of   Vocational    Rehabilitation,
plaintiff exhibited no unusual behaviors, interacted with others,
was pleasant to be around, was capable of following instructions,



       1
      The ALJ also discussed the January 9, 2012, report of
Caroline Lewin, Ph.D., a state agency consultant who concluded that
plaintiff could perform simple routine tasks that do not require
fast pace, strict production quotas, or significant interaction
with others. PAGEID 861-63.

                                              6
and    demonstrated      no   difficulty    in   completing   assigned    tasks.
PAGEID 860-862, 865-866, 875.
       In specifically addressing Dr. Kratz’s opinion, the ALJ noted
that: 1) Dr. Kratz was a family physician, not a specialist in
mental health, see 20 C.F.R. §416.927(c)(5)(ALJ is entitled to give
less weight to the medical opinion of a source who is not a
specialist); 2) other expert evidence from psychologists described,
for the most part, possible moderate functional limitation as the
result of mental impairment; 3) the mental health treatment records
(discussed in detail elsewhere in the ALJ’s decision) did not
document       disabling      mental   impairments;     4)    treatment    with
psychotropic medication and counseling was effective in alleviating
plaintiff’s symptoms of depression and anxiety; and 5) plaintiff’s
daily activities, both while in residential therapy facilities and,
more recently, in her own apartment, did not demonstrate more than
mild       limitations   in   plaintiff’s    mental   functioning   capacity.2
PAGEID 866-68.       The ALJ adequately explained why she gave little
weight to the expert opinions that plaintiff had marked limitations
and would miss five days of work per week, and her decision in that
regard is supported by substantial evidence.
       The ALJ did not err in concluding that the expert opinions
that plaintiff would miss five days of work per month, as well as
Dr. Kratz’s statement that “it may be that disability is in [the
claimant’s] future as it seems unlikely she’s going to be able to



       2
      These activities included performing household chores,
driving, managing her own financial affairs, attending church and
group therapy sessions, doing laundry, shopping, playing computer
games, reading, doing art projects, babysitting, watching movies,
and socializing with family and friends. PAGEID 867.

                                        7
effectively hold a job,” were “speculative at best” and rejected
them “as unsubstantiated by objective medical evidence or clinical
findings.”        PAGEID 866, 871.
       Plaintiff also argues that the ALJ did not adequately address
or   take    into    account      her    two       hospitalizations         in     2011,   her
participation        in   activities       at       the    Light     the    Way    Christian
Counseling Center and the Recovery Zone, and her stay at A Friend’s
House.       This    court       disagrees.             With     regard    to    plaintiff’s
hospitalization, the ALJ expressly noted that there was evidence of
episodes     of     psychological       symptom          exacerbation       with    apparent
suicidal ideation in 2011.              PAGEID 858.            The ALJ further observed
that   situational        factors       such       as    unemployment,       homelessness,
financial difficulties, and family relationship issues seem to have
been at the root of these episodes, and that, on each occasion,
plaintiff was effectively treated within a few days and her
condition stabilized.             PAGEID 858.              The ALJ later noted that
plaintiff was “quite functional during the relevant past” with the
possible exception of two brief episodes of psychological symptom
exacerbation        in    2011    brought          about    by    situational       factors,
resulting in two hospitalizations.                      PAGEID 866.       The ALJ observed
that plaintiff was not in any mental health treatment at the time
of her two psychiatric hospital admissions in 2011, that she
followed up with mental health treatment after she was released
from the hospital, that the treatment records showed no further
evidence of a serious depression, and that her symptoms were helped
by medication and therapy.              PAGEID 877.
       The   ALJ      discussed      the       records         concerning        plaintiff’s
activities at Light the Way Christian Counseling Center and A
Friend’s House from 2010-2012, including: 1) the report of Dixie

                                               8
Gerber, a counselor at A Friend’s House, stating that plaintiff
enjoyed doing crafts and reading, participated in group activities
such     as    swimming,     exercising,       walking    playing    video    games,
performed assigned chores, and exhibited no behavior problems; and
2) the 2011 report of Dr. Kepes, a psychologist who evaluated
plaintiff at A Friend’s House, in which he stated that plaintiff
was involved in teaching groups, did chores and socialized with
residents; he concluded that plaintiff had symptoms of major
depression and borderline intellectual functioning in the moderate
to   near-mild     range.       PAGEID    859-61,       875-76.      The   ALJ     also
summarized the records from Recovery Zone which reported that
plaintiff led a peer support group, drove a van, and was much more
stable with psychotropic medication.                  PAGEID 860, 875.       The ALJ
noted    that    the     records   from   these       facilities    indicated      that
plaintiff engaged in a wide range of activities, including group
activities, while associated with those organizations. PAGEID 875.
The ALJ also observed that plaintiff’s involvement with A Friend’s
House and Recovery Zone was “largely for support as a homeless
individual[.]”          PAGEID 877.
        The ALJ again discussed the records from the above facilities
in concluding that plaintiff has no more than mild limitations in
her activities of daily living, see PAGEID 867; that she has
moderate limitations in her ability to maintain social functioning,
see PAGEID 867-68; and that she has moderate limitations in her
ability to maintain concentration, persistence or pace, see PAGEID
868-69.       The ALJ adequately considered and addressed the relevant
medical       records    concerning   her      2011    hospitalization       and   her
participation in other therapy programs in determining whether



                                           9
plaintiff is disabled.
III. Conclusion
     For the reasons stated above, the court concludes that the ALJ
gave good reasons, supported by substantial evidence, for the
weight she assigned to the mental health opinion evidence.     The
ALJ’s non-disability finding is supported by substantial evidence.
The court overrules the plaintiff’s objections (Doc. 17), and
adopts and affirms the magistrate judge’s report and recommendation
(Doc. 16).   The decision of the Commissioner is affirmed, and this
action is dismissed. The clerk is directed to enter final judgment
in this case.


Date: August 16, 2019               s/James L. Graham
                             James L. Graham
                             United States District Judge




                                 10
